Exhibit 10.3

 

 

BUSINESS CONSULTING AGREEMENT

 

 

THIS BUSINESS CONSULTING AGREEMENT, effective March 20, 2013, is entered into by
Infinity Holdings, Ferrare Bldg. 6F, 1-24-15 Ebisu, Shibuya-ku, Tokyo 150-0013,
Japan (herein called CONSULTANT) and Your Event, Inc., having his principal
place of business at 1601 Pacific Coast Highway Suite 250, Hermosa Beach, CA
90254 (herein called CLIENT).

 

ARTICLE I

BACKGROUND OF AGREEMENT

 

CONSULTANT represents that they are seeking business opportunities for the
CLIENT, specifically sports memorabilia to sell in the U.S. (herein called
BRAND). The CONSULTANT represents they have a business relationship in place
with different people and business entities in order to help the CLIENT build
their business operations in the U.S. CONSULTANT, for good and valuable
consideration is prepared to help the CLIENT obtain rights, title and interest
to market the BRAND, subject to certain terms and conditions. This includes
without limitation: a) support towards obtaining licenses; b) provide necessary
personnel to conduct business in the US; c) support product development and
sales, and d) support financial management.

 

1.01 CLIENT wishes to acquire the rights of the BRAND for purposes of
distributing and selling the BRAND to major U.S. sports teams via their channels
of distribution both domestically and internationally, whereby the Brand is
marketed and distributed by the CLIENT under the same brand name to third
parties.

 

1.02 CLIENT wishes to acquire all rights, title and interest in all domestic
sales

and distribution with the major U.S. sports teams on an exclusive basis that
relates to the BRAND and any rights obtained in the future by the CONSULTANT,
including all improvements and DESIGN enhancements to the BRAND.

 

 

ARTICLE II
DEFINITIONS

 

As used herein, the following terms shall have the meanings set forth below:

 

2.00 CONFIDENTIAL INFORMATION is that information that is transmitted by

CONSULTANT and received by CLIENT that is considered by CONSULTANT to be
CONFIDENTIAL and PROPRIETARY INFORMATION.

 

2.01 EFFECTIVE DATE shall be March 20, 2013.

 

2.02 BRAND means the sports memorabilia DESIGN printed on any product sold and
distributed to a professional sports team, as well as sports memorabilia DESIGN
used in marketing the product to the sports teams.

 

2.03 FIELD means, IMPROVEMENTS, DESIGNS, TRADEMARKS that may be issued

in the future, PROPRIETARY INFORMATION, TRADE SECRETS, and the BRAND for
purposes of using the BRAND on an exclusive basis with professional sports teams
via their channels of distribution both domestically and internationally.

 

2.04 PRODUCTS or DESIGNS means any and all sports memorabilia products which
fall within the FIELD and which are covered by, marked or are produced using a
process or method covered by a claim of and IMPROVEMENTS, PROPRIETARY
INFORMATION, DESIGNS, TRADE SECRETS, TECHNICAL and BRAND of CONSULTANT for
purposes of commercially using the BRAND.

 

2.05 PROCESS AND BRAND means any and all process or proprietary Brand, DESIGN

features or components which fall within the FIELD which were developed by the
CONSULTANT or his affiliates and which are covered by, marked or are produced
using a process or method covered by a claim of PROPRIETARY INFORMATION, TRADE
SECRETS, TECHNICAL and BRAND of CONSULTANT for purposes of commercially
utilizing the PRODUCT(S).

 

2.06 TERRITORY shall mean all professional sport leagues channels of
distribution both domestically and internationally.

 

2.07 CLIENT means Your Event, Inc., a Nevada corporation.

 

2.08 CONSULTANT means Infinity Holdings.

 

2.09 PROPRIETARY INFORMATION means all information possessed by the CONSULTANT
that is CONFIDENTIAL in nature and that the CONSULTANT has exclusive rights in
and to. It includes TRADE SECRETS, TECHNICAL and BRAND information as related to
the BRAND.

 

2.10 TECHNICAL information means all PROPRIETARY INFORMATION, TRADE SECRETS,
DESIGNS, BRAND information contained in TRADEMARK(S) that may issue or TRADEMARK
APPLICATION(S) and IMPROVEMENTS that is the exclusive property of CONSULTANT or
their associates, developed or acquired as of the date of this agreement which
would be useful in the making, using and selling of the PRODUCTS in the
TERRITORY.

 

2.11 TRADE SECRET means any CONFIDENTIAL INFORMATION that is the

personal property of CONSULTANT and in which they have an exclusive right.

 

 

 

ARTICLE III
THE DESIGNS AND BRAND

 

3.00 CONSULTANT, hereby grants to CLIENT, the IMPROVEMENTS, DESIGNS, PROPRIETARY
INFORMATION including TRADE SECRETS, TECHNICAL and BRAND for the purpose of
using sports memorabilia PRODUCTS and the DESIGNS and BRAND, for use in
marketing and distribution sports memorabilia products to major league sports
teams.

 

(a)                                           The Parties agree that any
IMPROVEMENTS, design changes, modifications or developments of the BRAND, made
by CONSULTANT shall be available to CLIENT in the TERRITORY at no additional
cost. In the event CONSULTANT makes application for new TRADEMARKS or DESIGNS,
the CLIENT shall have the right to use any newly developed product, design or
Brand under this Agreement.

 

(b)                                           The Parties further agree that any
IMPROVEMENTS, design changes, modifications or developments of the BRAND made by
CLIENT or their CLIENT, which may be trademarked, may be made or used in the
TERRITORY by the CLIENT. CLIENT shall promptly inform CONSULTANT of any such
IMPROVEMENTS or of the filing of any trademark applications by CLIENT or their
CLIENT. Any IMPROVEMENTS, design changes, modifications or developments of the
BRAND by CLIENT or their CLIENT are construed to be a part of this Agreement and
CLIENT shall be bound to all terms and conditions contained in this Agreement.

 

3.01 CONSULTANT further grants to CLIENT, to the extent of the FIELD and
TERRITORY, a right to use any sports memorabilia TRADEMARK, by the CONSULTANT or
their CLIENT, relating to the BRAND.

 

 

 

ARTICLE IV

Conditions Precedent to CLIENT’s Performance

 

4.00 Conditions. CLIENT’s obligations hereunder shall be subject to the
satisfaction at or before the Effective Date of all the conditions set forth in
this Article IV. CLIENT may waive any or all of these conditions in whole or in
part without prior notice; provided, however, that no such waiver of a condition
shall constitute a waiver by CLIENT of any other condition of or any of CLIENT’s
rights or remedies, at law or in equity, if CONSULTANT shall be in default of
any of its representations, warranties or covenants under this Agreement.

 

4.01 Accuracy of Representations. Except as otherwise permitted by this
Agreement, all representations and warranties by CONSULTANT in this Agreement or
in any written statement that shall be delivered to CLIENT by CONSULTANT under
this Agreement shall be true and accurate on and as of the Closing Date as
though made at that time.

 

4.02 Performance. CONSULTANT shall have performed, satisfied and complied with
all covenants, agreements and conditions required by this Agreement to be
performed or complied with by it on or before the Closing Date.

 

4.03 Conditions Precedent by the CLIENT, before any payment(s) are made to the
CONSULTANT the following must take place:

 

a) CLIENT concludes licensing agreement with a distributor;

b) CLIENT concludes fee structure agreement with distribution outlets;

c) CLIENT does not need to finance (i.e. payment terms will allow CLIENT to

receive payment from distribution outlets before CLIENT pays third party for
goods sold), and

 

 

ARTICLE V

Conditions Precedent to CONSULTANT’s Performance

 

5.00 Conditions. CONSULTANT’s obligations hereunder shall be subject to the
satisfaction at or before the Effective Date of all the conditions set forth in
this Article V. CONSULTANT may not waive any or all of these conditions in whole
or in part without prior notice; provided, however, that no such waiver of a
condition shall constitute a waiver by CONSULTANT of any other condition of or
any of CONSULTANT’s rights or remedies, at law or in equity, if CLIENT shall be
in default of any of its representations, warranties or covenants under this
Agreement.

 

5.01 Accuracy of Representations. Except as otherwise permitted by this
Agreement, all representations and warranties by CLIENT in this Agreement or in
any written statement that shall be delivered to CONSULTANT by CLIENT under this
Agreement shall be true and accurate on and as of the Closing Date as though
made at that time.

 

5.02 Performance. CLIENT shall have performed, satisfied and complied with all
covenants, agreements and conditions required by this Agreement to be performed
or complied with by it on or before the Closing Date.

 

5.03 Best Efforts. The CONSULTANT shall use their best efforts to help the
CLIENT secure and obtain the rights to market and distribute the BRAND in the
TERRITORY.

 

 

 

ARTICLE VI
PAYMENTS TO THE CONSULTANT

 

6.00 CLIENT shall, on the EFFECTIVE DATE, due on February __, 2013, agrees to
pay to CONSULTANT, as consideration for the services and work provided:

 

a) One Hundred and Twenty Million (120,000,000) Japanese Yen in cash, which can
be paid over a five (5) year period;

 

b) One (1) million shares will be issued to the CONSULTANT when the CLIENT
completes equity financing from third parties.

 

c) The CONSULTANT has a stock option to purchase two (2) million restricted
shares (exercise price of $1) at any time during the next five years; and

 

Once all payments are made, the CLIENT has exclusive distributorship of the
items as authorized by applicable professional sport leagues and Sanrio.

 

 
 

 

 

ARTICLE VII
CONFIDENTIALITY

 

7.00 CONSULTANT, CLIENT, employees of both parties and Third Parties shall not
disclose, by any method of communication, any PROPRIETARY INFORMATION, TRADE
SECRETS, DESIGNS and BRAND INFORMATION or other CONFIDENTIAL INFORMATION.

 

 

ARTICLE VIII
PRIVATE LABELS

 

8.00 PRODUCTS used pursuant to this AGREEMENT, may be used under thesports
memorabilia TRADEMARK(S) or DESIGNS based on the rights CLIENT holds.

 

8.01 The PRIVATE LABEL of the PRODUCT shall comply with the appropriate
regulations of all governmental agencies of the country within the TERRITORY.

 

8.02 As long as this exclusive AGREEMENT or any modification or extension
thereof remains in force and effect, CLIENT shall have the right to each such
PRIVATE LABEL or trademark to be used exclusively by CLIENT on PRODUCT with the
major league sports teams, provided the CLIENT has obtain such rights.

 

 

 

ARTICLE IX
REPRESENTATIONS AND DISCLAIMER OF WARRANTIES

 

9.00 CONSULTANT SHALL DEFEND ANY INFRINGEMENT ON BEHALF OF CLIENT OR ANY OTHER
PERSON FOR, OR ON ACCOUNT OF ANY INJURY, LOSS OR DAMAGE OF ANY KIND OR NATURE,
SUSTAINED BY, OR ANY DAMAGE ASSESSED OR ASSERTED AGAINST, OR ANY OTHER LIABILITY
INCURRED BY OR IMPOSED UPON CLIENT OR ANY OTHER PERSON, ARISING OUT OF OR IN
CONNECTION WITH, OR RESULTING FROM:

 

(a)                   THE PRODUCTION, USE OR SALE OF ANY PRODUCT, OR THE
PRACTICE OF ANY TRADEMARKS OR DESIGNS, IMPROVEMENTS; OR

 

(b)          ANY ADVERTISING OR OTHER PROMOTIONAL ACTIVITIES WITH RESPECT TO ANY
OF THE FOREGOING.

 

 
 

 

 

 

ARTICLE X
TERMINATION

 

10.00 This Agreement shall terminate if either party shall be:

 

(a)             in default of any obligation hereunder; or

(b)             shall be adjudged bankrupt; or shall become insolvent; or

(c)        shall make an assignment for the benefit of creditors;

 

10.01 The word "termination" and cognate words, such as "term" and "terminate",
used in this agreement, are to read, except where the contrary is specifically
indicated, as omitting from their effect, the following rights and obligations,
all of which survive any termination to the degree necessary to permit their
complete fulfillment or discharge for any cause of action or claim of CONSULTANT
accrued or to accrue, because of any breach or default by CLIENT.

 

 

ARTICLE XI
LITIGATION

 

11.00 Each party shall notify the other party in writing of any suspected
infringement(s) of

any TRADEMARK(S) that may issue, TRADEMARK APPLICATIONS and IMPROVEMENTS,
DESIGNS, PROPRIETARY INFORMATION, TRADE SECRETS, TECHNICAL and BRAND
information, in the TERRITORY, and shall inform the other party of any evidence
of such infringement(s).

 

11.01 CONSULTANT shall have the first right to institute suit for
infringement(s) in the FIELD and in the TERRITORY. CLIENT agrees to join as a
party plaintiff in any such lawsuit initiated by CONSULTANT, if requested by
CONSULTANT, with all costs, attorney fees, and expenses to be paid by
CONSULTANT. However, if CLIENT does not institute suit for infringement(s)
within ninety (90) days of receipt of written notice from CLIENT of CONSULTANT’S
desire to bring suit for infringement on its own behalf, then CLIENT may, at its
own expense, bring suit or take any other appropriate action.

 

11.02 Either party may settle with an infringer without the prior approval of
the other

party if such settlement would not affect the rights of the other party under
any TRADEMARK that may issue, IMPROVEMENTS, DESIGNS, PROPRIETARY INFORMATION,
TRADE SECRETS, TECHNICAL and BRAND information.

 

 

ARTICLE XII
SEVERABILITY

 

12.00 The parties agree that if any part, term or provision of this Agreement
shall be found

illegal or in conflict with any valid controlling law, the validity of the
remaining provisions shall not be affected thereby.

 

12.01 In the event the legality of any provision of this agreement is brought
into question

because of a decision by a court of competent jurisdiction, either Party, by
written notice to the other Party, may revise the provision in question or may
delete it entirely so as to comply with the decision of said court.

 

 

 

ARTICLE XIII
NON-USE OF CONSULTANT'S NAME

 

13.00 In publicizing anything used under this Agreement, CLIENT shall not use

the name of CONSULTANT or otherwise refer to any organization related to
CONSULTANT, except with the written approval of CONSULTANT. CLIENT is authorized
to make public the name of the CONSULTANT and describe the contractual
relationship between the CONSULTANT with respect to its fully reporting
requirements as a publicly traded company, whereby such disclosures are a
requirement of the Securities Act of 1933 or 1934.

 

 

ARTICLE XIV
WAIVER, INTEGRATION, ALTERATION

 

14.00 The waiver of a breach hereunder may be affected only by a writing signed
by the

waiving party and shall not constitute a waiver of any other breach.
APPLICATIONS and IMPROVEMENTS, DESIGNS, PROPRIETARY INFORMATION, TRADE SECRETS,
TECHNICAL and BRAND information.

 

14.02 A provision of this Agreement may be altered only by a writing signed by
both

parties, except as provided in this Section.

 

 

ARTICLE XV
APPLICABLE LAW

 

15.00 This Agreement shall be constructed in accordance with the substantive
laws of

the State of Nevada.

 

15.01 The language under which this Agreement shall be interpreted, arbitrated
or

litigated shall be English.

 

 
 

 

 

 

ARTICLE XVI
NOTICES UNDER THE AGREEMENT

 

CONSULTANT:

 

Infinity Holdings, Inc.

Ferrare Bldg. 6F

1-24-15 Ebisu, Shibuya-ku

Tokyo 150-0013

Japan

 

 

CLIENT:

 

Your Event, Inc.

1601 Pacific Coast Highway Suite 250,

Hermosa Beach, CA 90254

 

or any other addresses of which either party shall notify the other party in
writing.

 

 

ARTICLE XVII

Counterparts and Facsimile Signatures.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. For purposes of this Agreement, facsimile or PDF signatures
shall be treated as originals until such time that applicable pages bearing
non-facsimile signatures are obtained from the relevant party or parties.

 
 

 

 

IN WITNESS WHEREOF the parties have caused this Agreement to be executed by
their duly authorized officers and/or as an individual on the respective dates
and at the respective places hereinafter set forth.

 

 

CONSULTANT:

 

Infinity Holdings, Inc.

 

 

By: /s/ Tetsuya Imamura

Name: Tetsuya Imamura

President

 

 

CLIENT:

 

Your Event, Inc.

 

 

By: /s/ Masatoshi Suga

Name: Masatoshi Suga

VP, CFO, Secretary

 

 

 

